TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00682-CR


Nnamdi Royce Washington, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 64,770, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant's notice of appeal was filed on October 8, 2010, the clerk's record and
reporter's record were filed on October 18.  Appellant's brief was therefore due on November 17. 
See Tex. R. App. P. 38.6(a).  Appellant has requested and received three extensions of time to file 
his brief, the last of which extended the deadline to February 28, 2011, but to date the brief has not
been received.  In granting the last motion for extension of time, we cautioned counsel that failure
to file would result in our referring the cause to the trial court pursuant to rule 38.8(b).  See id.
R. 38.8(b). 
	The appeal is therefore abated.  The trial court shall conduct a hearing to determine
whether appellant still wishes to pursue his appeal, whether appellant is indigent, and whether
counsel has abandoned the appeal.  See id.  The court shall make appropriate findings and
recommendations, and a supplemental record from this hearing, including copies of all findings and
orders and a transcription of the court reporter's notes, shall be forwarded to the clerk of this Court
within forty-five days of the date of this opinion.  See id. R. 38.8(b)(3).

					__________________________________________
					David Puryear,  Justice
Before Justices Puryear, Pemberton and Rose
Abated
Filed:   March 11, 2011